DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 3, 17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 9-10, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal (Patent 6102963), hereinafter as Agrawal, in view of Lee et al. (PGPUB 20080098164), hereinafter as Lee.
Regarding claim 1, Agrawal teaches an apparatus comprising: 
- a memory component having an independent structure and including at least an array of memory cells with associated decoding and sensing circuitry of a read interface (Fig 1, memory and Sout from a read interface); 

- a JTAG interface (Fig 3, 320 and 317) in said at least an array of memory cells; 
- at least an additional register (Fig 3, 317) in said JTAG interface for handing data, addresses and control signals provided by the host device, 
wherein said additional register is configured to store at least a page address associated with the array of memory cells (Fig 3, element 317), wherein the memory component is configured to load said page address at the power-on of the apparatus, and wherein the host device is configured to perform a read sequence (Fig 5, 510-516) at said page address.
But does not disclose expressly that the address is a page address,
Lee teaches power-on load a page address ([0032]).
Since Lee and Agrawal are both from the same field of semiconductor memory device, the purpose disclosed by Lee would have been recognized in the pertinent art of Agrawal. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to load page when power-on as in Lee into the device of Agrawal for the purpose of managing a memory device. 
Regarding claim 9, Lee teaches the output of said at least an array of memory cells is formed combining the data cells, address cells and ECC cells (Fig 9, ECC).
The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 10, Lee teaches a plurality of cores (Fig 10 each flash device, have a controller of Fig 9) and each core is coupled to a communication channel for independently receiving and transferring data to the memory component (Fig 10).
The reason for combining the references used in rejection of claim 1 applies.
claim 21, Agrawal teaches a method to boot an apparatus comprising a memory component including at least an array of memory cells, and a host device coupled to the memory component, the method comprising the steps of: 
- providing a JTAG interface (Fig 3); 
- storing, in an additional register in said JTAG interface, at least a page address associated with the array of memory cells (Fig 3); 
- loading said address at the power-on of the apparatus (Fig 5, 510-516); and 
- performing a read sequence at the page address (Fig 5, 510-516).
Lee teaches power-on load a page address ([0032]).
The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 22, Agrawal teaches the address is stored in the additional register using JTAG commands (Fig 5).
Lee teaches a page address ([0032]).
The reason for combining the references used in rejection of claim 1 applies.



Claim 2, 5-6, 12-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal and Lee, in view of Rivers (US Patent 6535963), hereinafter as Rivers.
Regarding claim 2, Agrawal and Lee teach a device as in rejection of claim 1,
But not expressly a plurality of sub arrays with a read interface including sense amplifiers and a data buffer.
Rivers teaches a plurality of sub arrays with a read interface including sense amplifiers and a data buffer (Fig 3, buffer cells 312 and Fig 5 col 518 buffer management, SA is present inherent).

It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use a buffer circuit as in Rivers into the device of Agrawal for the purpose of managing a memory device. 
Regarding claim 5, Agrawal teaches a plurality of modified JTAG cells coupled to corresponding outputs of said sense amplifiers (Fig 4).
Regarding claim 6, Agrawal teaches sense amplifier is connected directly to a modified JTAG cell to integrate a JTAG structure and the sense amplifiers in a single circuit portion (Fig 3).
Regarding claim 12, Agrawal, Lee and Rivers teaches a device as in rejection of claim 2, except a set of four address registers, and a set of four data out registers. It would have been an obvious matter of design choice to a set of four registers, since such a modification would have involved a mere change in the size of a component A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 13, Agrawal teaches a non-volatile memory device including: 
- at least a memory array with associated decoding and sensing circuitry of a read interface (Fig 2, NVM memory 210); 
- a JTAG interface in said at least a memory array (Fig 3); 
- at least an additional register (Fig 3, element 317) in said JTAG interface for handing data, addresses and control signals provided from said communication channel, wherein said additional register is configured to store at least a page address associated with the array of memory cells (Fig 3, element 317), and wherein the memory component is configured to load said page address to be read at the power-on of the apparatus (Fig 5, 510-516).

Lee teaches power-on load a page address ([0032]).
Rivers teaches a plurality of sub-arrays in said memory array structured to be in communication with a communication channel through a read interface (Fig 2).
The references used in rejection of claim 2 applies.
Regarding claim 14, Agrawal teaches JTAG interface includes a JTAG state machine (Fig 4, Control Engine) structured to reset or access an instruction register as well as to access data selected by the instruction register (Fig 3).
Regarding claim 15, Agrawal teaches said JTAG interface receives as inputs standard JTAG signals: TMS, TCK, TDI as well as data from a memory page (col 14, line 45-60).
Regarding claim 16, Agrawal teaches control and JTAG interface produces as output data, addresses and control signals that are transferred to a memory address decoder and to said memory controller to perform modify operations (Fig 3, and Fig 5).
Regarding claim 18, argument used in rejection of claim 12 applies.
Regarding claim 19, argument used in rejection of claim 12 applies.
Regarding claim 20, Agrawal teaches the memory array is a NAND Flash memory array (ABSTRACT).

Claim 4, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal and Lee, in view of Dobelstein (PGPUB 20170285988), hereinafter as Dobelstein.
Regarding claim 4, Agrawal and Lee teach a device as rejection of claim 2,
But not expressly a plurality of registers, each register including data corresponding to a respective sub-array.

Since Dobelstein and Agrawal are both from the same field of semiconductor memory device, the purpose disclosed by Dobelstein would have been recognized in the pertinent art of Agrawal. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use a register circuit as in Dobelstein into the device of Agrawal for the purpose of managing a memory device. 
Regarding claim 7, Dobelstein teaches memory component includes at least four sub arrays and each sub array is independently addressable inside the memory component (Fig 3).
The reason for combining the references used in rejection of claim 4 applies.
Regarding claim 8, Agrawal teaches a scan-chain is formed by serially interconnecting the JTAG cells of said data buffer (Fig 4).


Claim 11, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal and Lee, in view of Hatalkar et al. (US Patent 7159091), hereinafter as Hatalkar.
Regarding claim 11, Agrawal and Lee teach a device as in rejection of claim 1,
But not expressly to retrieve the data from the memory component via eXecution In Place (XiP).
Hatalkar teaches to retrieve the data from the memory component via eXecution In Place (XiP) (BACKGROUND).
Since Hatalkar and Agrawal are both from the same field of semiconductor memory device, the purpose disclosed by Hatalkar would have been recognized in the pertinent art of Agrawal. 

Regarding claim 23, Hatalkar teaches eXecution In Place (XiP) is used to perform the read sequence, the initial address of the XiP being the page address programmed and stored in the additional register (BACKGROUND).
The reason for combining the references used in rejection of claim 11 applies.

Claim 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal and Lee, in view of Haraguchi et al. (PGPUB 20200135261), hereinafter as Haraguchi.
Regarding claim 24, Agrawal and Lee teach a device as in rejection of claim 21,
But not expressly a plurality of page addresses corresponding to a plurality of address registers of a plurality sub arrays of the memory array.
Haraguchi teaches a plurality of page addresses corresponding to a plurality of address registers of a plurality sub arrays of the memory array ([0052]).
Since Haraguchi and Agrawal are both from the same field of semiconductor memory device, the purpose disclosed by Haraguchi would have been recognized in the pertinent art of Agrawal. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use page register as in Haraguchi into the device of Agrawal for the purpose of managing subarrays of a memory device. 
Regarding claim 25, Agrawal teaches at the power on, the step of reading, for each sub-array, the page at the corresponding page address makes data available for immediate use (Fig 5).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/               Primary Examiner, Art Unit 2827